Fred G. Dewey, as attorney for the plaintiff in the above-entitled cause, by order of the circuit court, was given an attorney's lien in the *Page 226 
amount of $1,460.66 upon the judgment of $3,350 obtained against the principal defendant. See Shank v. Lippman,253 Mich. 451. Thereafter Mr. Dewey garnisheed the account of the defendant at the Peoples Wayne County Bank, which disclosed an indebtedness to the principal defendant in the amount of $4.74. Upon motion of the principal defendant the circuit judge dismissed the garnishment proceeding upon the ground that "the said lien claimant did have no just cause to be apprehensive of the loss of such claim." See 3 Comp. Laws 1929, § 14857.
Without obtaining leave of this court, an appeal has been taken from the order dismissing the garnishment proceeding. Appellee moved to dismiss the appeal on the ground that it appears from the record the amount involved is not in excess of $500, and under both the rule (Court Rule No. 60) and the statute (3 Comp. Laws, 1929, § 15491) permission to appeal was necessary. Clearly the motion is well founded. See Hermesmeyer
v. Northwestern Investment Co., 254 Mich. 384. In the matter now before the court, the right to appeal without leave is not controlled by the amount involved in the principal suit, but rather by the amount of the liability of the garnishee defendant to the principal defendant. There is no showing that this is in excess of $500. The appeal is dismissed, with costs.
CLARK, C.J., and McDONALD, POTTER, SHARPE, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 227